                     1   MATTHEW J. ADLER (SBN 273147)
                         Matthew.Adler@dbr.com
                     2   DRINKER BIDDLE & REATH LLP
                         Four Embarcadero Center, 27th Floor
                     3   San Francisco, California 94111-4180
                         Telephone:     (415) 591-7500
                     4   Facsimile:     (415) 591-7510
                     5   E. PAUL CAULEY, JR. (pro hac vice to be sought)
                         Paul.Cauley@dbr.com
                     6   DRINKER BIDDLE & REATH LLP
                         1717 Main Street., Suite 5400
                     7   Dallas, TX 75201-7367
                         Telephone:     (469) 357-2500
                     8   Facsimile:     (469) 327-0860
                     9   Attorneys for Defendant
                         NISSAN NORTH AMERICA, INC.
                    10

                    11                                  UNITED STATES DISTRICT COURT

                    12                             NORTHERN DISTRICT OF CALIFORNIA

                    13                                       OAKLAND DIVISION

                    14

                    15   CATHY BASHAW, on behalf of herself and            Case No. 4:18-cv-07292-HSG
                         all others similarly situated,
                    16                                                     STIPULATION AND ORDER
                                           Plaintiff,                      MODIFYING BRIEFING SCHEDULE
                    17                                                     FOR PLAINTIFF’S MOTION FOR
                                v.                                         CONSOLIDATION AND
                    18                                                     APPOINTMENT OF INTERIM CLASS
                         NISSAN NORTH AMERICA, INC. and                    COUNSEL; DECLARATION OF
                    19   NISSAN MOTOR CO., LTD,                            MATTHEW J. ADLER IN SUPPORT

                    20                     Defendants.                     Complaint Filed: November 30, 2018

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         STIPULATION AND ORDER MODIFYING BRIEFING
   REATH LLP             SCHEDULE FOR PLAINTIFF’S MOTION FOR                                CASE NO. 4:18-CV-07292-HSG
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         CONSOLIDATION; ADLER DECL.
                     1           WHEREAS, on November 30, 2018, Plaintiff Cathy Bashaw (“Plaintiff”) filed a putative
                     2   class action Complaint (Dkt. 1) against Defendants Nissan North America, Inc. (“NNA”) and
                     3   Nissan Motor Co., Ltd.;
                     4           WHEREAS, on January 3, 2019, Plaintiff filed a Motion for Consolidation and
                     5   Appointment of Interim Class Counsel (Dkt. 12) (“Motion for Consolidation”), which, among
                     6   other things, seeks consolidation of this action with Kerkorian v. Nissan North America, Inc. et
                     7   al., No. 4:18-cv-07815-HSG (N.D. Cal. filed Dec. 31, 2018);
                     8           WHEREAS, Plaintiff’s Motion for Consolidation is set for hearing on March 14, 2019;
                     9           WHEREAS, NNA’s opposition or statement of nonopposition pursuant to Civil L.R. 7-
                    10   3(b) is currently due on January 17, 2019, and Plaintiff’s reply is currently due on January 24,
                    11   2019;
                    12           WHEREAS, Plaintiff and NNA have met and conferred through counsel and have agreed
                    13   to modify the briefing schedule for Plaintiff’s Motion for Consolidation, as set forth below;
                    14           WHEREAS, the stipulated modifications to the briefing schedule will not alter the March
                    15   14, 2019 hearing date or otherwise impact any other deadlines already set by the Court.
                    16           WHEREAS, by entering into this Stipulation, NNA does not waive, and hereby preserves,
                    17   any and all defenses, objections, and motions available to it under federal or state law, including
                    18   without limitation any defenses that it may raise under Federal Rule of Civil Procedure 12(b) or
                    19   any other due order of pleadings motion;
                    20           THEREFORE, IT IS HEREBY STIPULATED by the parties, through their respective
                    21   counsel, that the briefing schedule for Plaintiff’s Motion for Consolidation shall be modified as
                    22   follows:
                    23           1.     The deadline for NNA’s opposition or statement of nonopposition shall be
                    24   extended to and including February 7, 2019; and
                    25           2.     The deadline for Plaintiff’s reply shall be extended to and including February 28,
                    26   2019.
                    27

                    28
DRINKER BIDDLE &
                         STIPULATION AND ORDER MODIFYING BRIEFING
   REATH LLP             SCHEDULE FOR PLAINTIFF’S MOTION FOR              -2-                     CASE NO. 4:18-CV-07292-HSG
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         CONSOLIDATION; ADLER DECL.
                     1          IT IS SO STIPULATED.
                     2
                         Dated: January 15, 2019                           BURSOR & FISHER, P.A.
                     3

                     4                                                     By: /s/ Joel D. Smith
                                                                               L. Timothy Fisher
                     5                                                         Joel D. Smith
                                                                               Frederick J. Klorczyk III
                     6
                                                                           Attorneys for Plaintiff
                     7                                                     CATHY BASHAW
                     8

                     9
                         Dated: January 15, 2019                           DRINKER BIDDLE & REATH LLP
                    10

                    11                                                     By: /s/ Matthew J. Adler
                                                                               E. Paul Cauley, Jr.
                    12                                                         Matthew J. Adler
                    13                                                     Attorneys for Defendant
                                                                           NISSAN NORTH AMERICA, INC.
                    14

                    15
                                                 Attestation Pursuant to Civil Local Rule 5-1(i)
                    16
                                Pursuant to Civil Local Rule 5-1(i), I, Matthew J. Adler, hereby attest that I have obtained
                    17
                         concurrence in the filing of this document from the other signatory to this document.
                    18
                                I declare under penalty of perjury under the laws of the United States of America that the
                    19
                         foregoing is true and correct. Executed this 15th day of January, 2019 in San Francisco, CA.
                    20

                    21                                                      /s/ Matthew J. Adler
                                                                            Matthew J. Adler
                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         STIPULATION AND ORDER MODIFYING BRIEFING
   REATH LLP             SCHEDULE FOR PLAINTIFF’S MOTION FOR             -3-                       CASE NO. 4:18-CV-07292-HSG
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         CONSOLIDATION; ADLER DECL.
                     1
                                                                    ORDER
                     2
                                Pursuant to Stipulation, IT IS SO ORDERED.
                     3

                     4

                     5

                     6   Date: January 16, 2019

                     7                                              Hon. Haywood S. Gilliam, Jr.
                                                                    UNITED STATES DISTRICT JUDGE
                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
DRINKER BIDDLE &
                         STIPULATION AND ORDER MODIFYING BRIEFING
   REATH LLP             SCHEDULE FOR PLAINTIFF’S MOTION FOR          -4-             CASE NO. 4:18-CV-07292-HSG
 ATTORNEYS AT LAW
   SAN FRANCISCO
                         CONSOLIDATION; ADLER DECL.
